           Case 1:20-cr-00191-WHP Document 30 Filed 12/22/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------X
UNITED STATES OF AMERICA                              :
                                                      :           WAIVER OF RIGHT TO BE
                           -v-                        :           PRESENT AT CRIMINAL
                                                      :           PROCEEDING
CHARLES IFEANYI OGOZY,                                :
                                                      :           20 Cr. 191 (WHP)
                                    Defendant.        :
------------------------------------------------------X

Check Proceeding that Applies

__X__ Entry of Plea of Guilty

        I am aware that I have been charged with violations of federal law. I have consulted with
        my attorney about those charges. I have decided that I wish to enter a plea of guilty to
        certain charges. I understand I have a right to appear before a judge in a courtroom in the
        Southern District of New York to enter my plea of guilty and to have my attorney beside
        me as I do. I am also aware that the public health emergency created by the COVID-19
        pandemic has interfered with travel and restricted access to the federal courthouse. I have
        discussed these issues with my attorney. By signing this document, I wish to advise the
        court that I willingly give up my right to appear in person before the judge to enter a plea
        of guilty. By signing this document, I also wish to advise the court that I willingly give up
        any right I might have to have my attorney next to me as I enter my plea so long as the
        following conditions are met. I want my attorney to be able to participate in the proceeding
        and to be able to speak on my behalf during the proceeding. I also want the ability to speak
        privately with my attorney at any time during the proceeding if I wish to do so.



               Charles Ogozy
Date: 12/22/20 _________________________                      ____________________________
                                                                 ____________________
               Print Name                                     Signature
                                                                 nature of Defendant



____ Sentence

        I understand that I have a right to appear before a judge in a courtroom in the Southern
        District of New York at the time of my sentence and to speak directly in that courtroom to
        the judge who will sentence me. I am also aware that the public health emergency created
        by the COVID-19 pandemic has interfered with travel and restricted access to the federal
        courthouse. I do not wish to wait until the end of this emergency to be sentenced. I have
        discussed these issues with my attorney and willingly give up my right to be present, at the
        time my sentence is imposed, in the courtroom with my attorney and the judge who will
          Case 1:20-cr-00191-WHP Document 30 Filed 12/22/20 Page 2 of 2




        impose that sentence. By signing this document, I wish to advise the court that I willingly
        give up my right to appear in a courtroom in the Southern District of New York for my
        sentencing proceeding as well as my right to have my attorney next to me at the time of
        sentencing on the following conditions. I want my attorney to be able to participate in the
        proceeding and to be able to speak on my behalf at the proceeding. I also want the
        ability to speak privately with my attorney at any time during the proceeding if I wish to
        do so.


Date:          _________________________                     ____________________________
               Print Name                                    Signature of Defendant

I hereby affirm that I am aware of my obligation to discuss with my client the charges against my
client, my client’s rights to attend and participate in the criminal proceedings encompassed by this
waiver, and this waiver and consent form. I affirm that my client knowingly and voluntarily
consents to the proceedings being held with my client and me both participating remotely.


               Jeff Chabrowe
Date: 12/22/20 __________________________                    _____________________________
                                                              ________________________
               Print Name                                    Signature
                                                              ignature of Defense Counsel




Accepted:      ________________________
               Signature of Judge
               Date:


                         December 22, 2020




                                                 2
